Case 3:18-cv-00966-SMY Document 141 Filed 11/08/19 Page 1 of 4 Page ID #1612



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS
                        EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )   CASE NO. 3:18-CV-966-SMY-MAB
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

  DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC.,
       2K SPORTS, INC., AND VISUAL CONCEPTS ENTERTAINMENT’S
                   MOTION FOR SUMMARY JUDGMENT
Case 3:18-cv-00966-SMY Document 141 Filed 11/08/19 Page 2 of 4 Page ID #1613



       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law in support

of this motion and exhibits thereto, including declarations of Mark Little, Randy Orton, Gary

Glatstein, Ian Bogost, Nina Jablonski, Deborah Jay, and James Malackowski, Defendants Take-

Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc. and Visual Concepts

Entertainment (collectively, “Take-Two”) will move this Court, before the Honorable Staci M.

Yandle, Judge of the United States District Court for the Southern District of Illinois, at the

United States District Courthouse, located at 301 West Main Street, Benton, Illinois 62812, at a

time and place to be scheduled by this Court, for an order pursuant to Federal Rule of Civil

Procedure 56 granting Take-Two summary judgment on Plaintiff Catherine Alexander’s claim of

copyright infringement (Count I) and damages because (1) Take-Two was authorized to use the

tattoos at issue, (2) Take-Two’s use of the tattoos at issue is a fair use, (3) Take-Two’s use of the

tattoos at issue is de minimis and (4) Plaintiff has presented no evidence of a causal connection

between the allegedly infringing conduct and Plaintiff’s alleged damages or Take-Two’s profits.

       Defendants reserve their right to file a reply in support of this motion.
Case 3:18-cv-00966-SMY Document 141 Filed 11/08/19 Page 3 of 4 Page ID #1614




 Dated: November 8, 2019          Respectfully submitted,

                                  /s/ Dale M. Cendali
                                  Dale M. Cendali (admitted pro hac vice)
                                  Joshua L. Simmons (admitted pro hac vice)
                                  Christopher T. Ilardi (admitted pro hac vice)
                                  Miranda D. Means (admitted pro hac vice)
                                  Kirkland & Ellis LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone: (212) 446-4800
                                  dale.cendali@kirkland.com
                                  joshua.simmons@kirkland.com
                                  chris.ilardi@kirkland.com
                                  miranda.means@kirkland.com

                                  Michael J. Nester (#02037211)
                                  Donovan Rose Nester P.C.
                                  15 North 1st Street, Suite A
                                  Belleville, Illinois 62220
                                  Telephone: (618) 212-6500
                                  mnester@drnpc.com

                                  Attorneys for Defendants Take-Two Interactive
                                  Software, Inc., 2K Games, Inc., 2K Sports, Inc.,
                                  and Visual Concepts Entertainment
Case 3:18-cv-00966-SMY Document 141 Filed 11/08/19 Page 4 of 4 Page ID #1615



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS
                            EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
            Plaintiff,                 )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )          Case No. 3:18-cv-966-SMY-MAB
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
            Defendants.                )

                              CERTIFICATE OF SERVICE

        I hereby certify that on November 8, 2019, I electronically filed the foregoing
 Defendants’ Motion for Summary Judgment with the Clerk of the Court using the CM/ECF
 system, which will send notification of such filing to the following:

                  Anthony G. Simon           asimon@simonlawpc.com
                  Benjamin R. Askew          baskew@simonlawpc.com
                  Anthony R. Friedman        afriedman@simonlawpc.com
                  Carrie L. Roseman          croseman@simonlawpc.com
                  R. Seth Crompton           scrompton@allfela.com
                  Tracey Blasa               tblasa@allfela.com
                  Jerry McDevitt             jerry.mcdevitt@klgates.com
                  Curtis Krasik              curtis.krasik@klgates.com




                                               /s/ Dale M. Cendali
                                               Dale M. Cendali (admitted pro hac vice)
                                               Kirkland & Ellis LLP
                                               601 Lexington Avenue
                                               New York, New York 10022

                                               Attorney for Defendants Take-Two Interactive
                                               Software, Inc., 2K Games, Inc., 2K Sports,
                                               Inc., and Visual Concepts Entertainment
